151 Ga. App. 690 (1979)
261 S.E.2d 434
DIAMOND
v.
THE STATE.
58282.
Court of Appeals of Georgia.
Argued September 10, 1979.
Decided October 11, 1979.
Herman Diamond, pro see.
Andrew J. Ryan, III, District Attorney, for appellee.
QUILLIAN, Presiding Judge.
Defendant appeals his conviction in a jury trial for the offense of driving a motor vehicle 40 miles per hour in a 25 mile per hour zone in Savannah. Held:
1. Defendant was tried in the State Court of *691 Chatham County. A pretrial motion to dismiss for lack of subject matter jurisdiction was denied. Defendant sets forth 7 enumeration of error, which, with one exception, are confusing and non-meritorious. The defendant's complaint seems to be that the state court had no jurisdiction to try him for a violation of a Savannah ordinance. There is no merit to this contention. He was tried for a violation of Code Ann. § 68A-802 (Ga. L. 1975, pp. 1582, 1583) which establishes a speed limit of 30 miles per hour in urban districts throughout the state. Municipalities may decrease this limit to 25 miles per hour under Code Ann. § 68A-804 (Ga. L. 1975, pp. 1582, 1583), which Savannah did by ordinance for the street where defendant was stopped. Any violation of Title 68A and of a local ordinance may, at the discretion of the local prosecutor, be charged as a violation of the state statute or local ordinance (Code Ann. § 68A-1507 (Ga. L. 1974, pp. 633, 690)). The state court has jurisdiction over all misdemeanor offenses in the county (Code Ann. § 24-2106a (Ga. L. 1970, pp. 679, 681)) and violations of Title 68A are misdemeanors (Code Ann. § 68A-102 (Ga. L. 1974, pp. 633, 643)). The trial court did not err in denying the motion to dismiss.
2. There being no transcript of the trial proceedings, the jury's finding is presumed to be supported by sufficient competent evidence. Nalley v. State, 147 Ga. App. 634 (249 SE2d 685).
Judgment affirmed. Smith and Birdsong, JJ., concur.